COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-345-CR





CHERYLE TAYLOR WIGGINS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

A jury convicted Appellant Cheryle Taylor Wiggins of felony driving while intoxicated and assessed her punishment at sixteen years’ confinement and a $10,000 fine.  The trial court sentenced her accordingly.  In her sole point, Appellant contends that the trial court erred by ordering that she pay court costs and attorney’s fees as a condition of parole.  The trial court did not so order but merely “
recommend[ed]
 that any unpaid amounts be added as a condition of parole,” which is permissible.
(footnote: 2)  [Emphasis added.]  We therefore overrule Appellant’s sole point and affirm the trial court’s judgment.





LEE ANN DAUPHINOT

JUSTICE



PANEL:  LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED: August 31, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.


2:See Ceballos v. State
, 246 S.W.3d 369, 373 (Tex. App.—Austin 2008, pet. ref’d) (noting that trial court has authority to recommend parole conditions and modifying judgment conditioning parole upon payment of court costs, fines, and attorney’s fees to instead recommend that parole board order payment); 
McNeill v. State
, 991 S.W.2d 300, 302–03 (Tex. App.—Houston [1st Dist.] 1999, pet. ref’d, untimely filed) (upholding judgment that recommended payment of restitution as condition of parole).